DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was submitted by applicant on 4/25/2022.
Claim 1 is amended.
Claims 1-20 are remaining in the application.
Allowable Subject Matter
5.	Applicant’s amendment is sufficient to overcome all previous rejections in the Non Final Rejection mailed on 1/25/2022.  Therefore, the remaining claims 1-20 are allowed.
Reasons for Allowance
6.	The prior art does not disclose, teach or suggest:
The claimed vessel for towing another vessel, comprising: a hull; a tow cable which is coupled to the hull; a hook having legs comprising a first leg which is fixed to a free end of said tow cable, a second leg including a free end and a hook bottom where the first leg and the second leg converge to form a V-shape at a distance from the free end of the second leg, hence forming an opening between the legs at the free end of the second leg, and wherein the first and second legs extend in a main plane; a tow rope that is located at the vessel and launched from another vessel is received in the opening; a hook support to which the hook is linkable; a rope positioning system configured to position a tow rope and the hook support with respect to each other such that the tow rope extends in a transverse direction of the main plane at the opening of the hook when the hook is linked to the hook support; and a rope pressing system configured to press the tow rope positioned at the opening of the hook towards the hook bottom when the hook is linked to the hook support, hence the V-shape of the legs creating a clamping force upon the tow rope under operating conditions.
As specifically claimed by applicant.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
8.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.

/Daniel V Venne/
Senior Examiner, Art Unit 3617
5/01/2022